Non-Final
This office action is in response to Applicant’s amendment filed on 11/2/21.

		         Response to Applicant’s arguments

Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

				 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-2, 5-6, 7-8, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407).

	With respect to claim 1, the Gao et al. reference teaches a memory device ([0208] – storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller supporting at least one zoned namespace (ZNS) coupled to the 
	The Gao et al. reference does not teach wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device.
	The Baca et al. reference teaches wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time ([0039] - zones must be opened by the host from the empty state, and if a host write continues past ZMAX, the zone becomes full and all new writes are rejected, thus, it is obvious that ZMAX can be the maximum time a zone may remain open, wherein, once this time has elapsed, writes are rejected and the zone may be closed); change the initial ZAL value for the ZNS to a new ZAL value for the ZNS ([0039] - anytime required, a Zm Reset command transitions the zone(s) back 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al. to incorporate the limitations of wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device into the claimed invention.
The motivation for wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 2, all of the limitations of claim 1 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to calculate the new ZAL value for the ZNS.
	The Baca et al. reference teaches wherein the controller is further configured to calculate the new ZAL value for the ZNS ([0039] - anytime required, a Zm Reset command transitions the 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al.  to incorporate the limitations of wherein the controller is further configured to calculate the new ZAL value for the ZNS into the claimed invention.
The motivation for wherein the controller is further configured to calculate the new ZAL value for the ZNS is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 5, the Gao et al. reference teaches wherein the initial ZAL value is based on a cycling level of blocks that are in the open zone ([0042] - storage array controllers 110A-D may manage control information that may describe the state of one or more memory blocks in the storage drives 171A-F. Further, the control information may indicate, for example, that a particular memory block has failed and should no longer be written to, that a particular memory block contains boot code for a storage array controller 110A-D, the number of program-erase (`P/E`) cycles that have been performed on a particular memory block, the age of data stored in a particular memory block, the type of data that is stored in a particular memory block, and so forth. Thus, it is obvious that based on the program erase cycles, the initial ZAL value may be specified).
With respect to claim 6, the Gao et al. reference teaches wherein the cycling level of the blocks remains the same while the zone is open ([0227] - the state machines implement reads, writes and erases, with other commands such as reset, initialization sequences, feature settings, 
With respect to claim 7, all of the limitations of claim 1 have been addressed.
	The Gao et al. reference does not teach wherein the new ZAL value is less than the initial ZAL value.
	The Baca et al. reference teaches wherein the new ZAL value is less than the initial ZAL value (see fig. 5. 58 and 54); and ([0034] - the method 50 may include opening the next zone at block 56, and then continuing with performing the write to NAND media at block 53 and returning the LBA to the host at block 54).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al.  to incorporate the limitations of wherein the new ZAL value is less than the initial ZAL value into the claimed invention.
The motivation for wherein the new ZAL value is less than the initial ZAL value is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 8, the Gao et al. reference teaches a memory device ([0208] - storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller coupled to the memory device ([0208] – storage systems described above may also be 
	The Gao et al. reference does not teach wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device.
	The Baca et al. reference teaches wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time ([0039] - zones must be opened by the host from the empty state, and if a host write continues past ZMAX, the zone becomes full and all new writes are rejected, thus, it is obvious that ZMAX can 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al.  to incorporate the limitations of wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device into the claimed invention.
The motivation for wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time; change the initial ZAL value for the ZNS to a new ZAL value for the ZNS; and communicate the new ZAL value for the ZNS to the host device is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 12, the Gao et al. reference teaches wherein the controller is further configured to increase a retention level ([0141] - data protection techniques can include, for example, data archiving techniques that cause data that is no longer actively used to be moved 
With respect to claim 13, all of the limitations of claim 12 have been addressed.
 The Gao et al. reference does not teach wherein the controller increases the retention level after communicating the new ZAL value for the ZNS to the host device.
 	The Baca et al. reference teaches teach wherein the controller increases the retention level after communicating the new ZAL value for the ZNS to the host device ([0037] - f any uninitialized zone is available, for example, the drive will independently open the zone and continue to accept write/append commands. Further, any suitable pointer/LBA management technology may be utilized to manage the contiguous writes to the NAND media across adjacent or non-adjacent zones (e.g., lookup tables, indirection tables, etc.) and ([0039] - a zone state machine may be provided, wherein, where zones may be opened from the full state, and if a host write continues past ZMAX, a new zone may be opened so that the current write may continue and new writes may continue to be accepted, thus, it is obvious that the retention level of the storage device can be increased, wherein, additional writes may be accepted).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al.  to incorporate the limitations of wherein the controller increases the retention level after communicating the new ZAL value for the ZNS to the host device into the claimed invention.

With respect to claim 15, the Gao et al. reference teaches a memory device ([0208] – storage systems described above may also be configured to implement NVMe Zoned Namespaces); and a controller coupled to the memory device ([0028] - the storage controllers described herein may be configured with to interact with zoned block devices).
	The Gao et al. reference does not teach means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open, wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time.
	The Baca et al. reference teaches means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open ([0039] - Anytime required, a Zm Reset command transitions the zone(s) back to the empty state, thus, it is obvious that zones may be opened with a Zm Reset command, wherein, the ZAL or Zone active limit value is also reset),wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time ([0039] - zones must be opened by the host from the empty state, and if a host write continues past ZMAX, the zone becomes full and all new writes are rejected, thus, it is obvious that ZMAX can be the maximum time a zone may remain open, wherein, once this time has elapsed, writes are rejected and the zone may be closed); change the initial ZAL value for the ZNS to a new ZAL value for the ZNS ([0039] - Anytime required, a Zm Reset command transitions the zone(s) back to the empty state, thus, it is obvious that zones may be opened with a Zm Reset command, wherein, the ZAL or 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Baca et al.  to incorporate the limitations of means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open, wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time into the claimed invention.
The motivation for means to dynamically change an initial zone active limit (ZAL) value to a new ZAL value while in a zoned namespace (ZNS) is open, wherein a ZAL value corresponds to a maximum time of an open zone, and wherein the open zone is closed upon reaching the maximum time is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 16, all of the limitations of claim 15 have been addressed. 
	The Gao et al. reference does not teach further comprising means to update a host device based with the new ZAL value.
	The Baca et al. reference teaches further comprising means to update a host device based with the new ZAL value (see fig. 5. 58 and 54); and ([0034] - the method 50 may include opening the next zone at block 56, and then continuing with performing the write to NAND media at block 53 and returning the LBA to the host at block 54).

The motivation for further comprising means to update a host device based with the new ZAL value is for improved memory utilization ([0031] – Baca et al.).
With respect to claim 18, the Gao et al. reference teaches further comprising means to check a flipped or failed bit count (FBC) ([0042] - the control information may indicate, for example, that a particular memory block has failed and should no longer be written to, that a particular memory block contains boot code for a storage array controller 110A-D, the number of program-erase (`P/E`) cycles that have been performed on a particular memory block, the age of data stored in a particular memory block, the type of data that is stored in a particular memory block, and so forth).
With respect to claim 19, the Gao et al. reference teaches further comprising means to compare the checked FBC to an expected FBC ([0274] - software needs to do a compare on bits [32:14] of the incoming physical address against all other pending transactions).
With respect to claim 20, the Gao et al. reference teaches further comprising means to choose a maximal RT_Level value that fulfills an FBC requirement at end-of-life of the data storage device ([0274] - it is software's responsibility to ensure that there is a maximum of one request issued to a flash plane, at any given communicate of time).
s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407) and further in view of (Zeng – WO 2021/077260).
With respect to claim 3, all of the limitations of claim 2 have been addressed.
	The Gao et al. reference does not teach wherein the new ZAL value is based upon a change in a temperature of the data storage device.
	The Zeng reference teaches wherein the new ZAL value is based upon a change in a temperature of the data storage device (page 10, line 48 – page 11, line 20 – the temperature of the thermal zone of the motherboard may be detected, and updated to a new value based on the battery status parameters).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Zeng to incorporate the limitations of wherein the new ZAL value is based upon a change in a temperature of the data storage device into the claimed invention.
The motivation for wherein the new ZAL value is based upon a change in a temperature of the data storage device is for accuracy (page 3, lines 44-49 – Zeng).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407) and further in view of Guda et al. (U.S. Pub. No. 2021/0255949).

With respect to claim 4, all of the limitations of claim 2 have been addressed. 

	The Guda et al. reference teaches wherein the new ZAL value is based upon a change in flipped bit count for the data storage device ([0067] - One of the bit values of the bit map can correspond to a particular LTU and thus function as the flag 303 of the shared volatile memory 140B, wherein, the bit map can be correlated to the physical address space known to be sequentially written, e.g., per ZNS operation, thus, the flag 303 (or bit value within the bit map) can indicate whether that LTU-to-PA mapping entry is associated with a zone of LBA address space, where the zone is mapped to data that is sequentially written in the memory device 130 or 140)and ([0039] - ECC decoding can be performed to decode an ECC codeword to correct errors in the raw read data, and in many cases also to report the number of bit errors in the raw read data) and ([0047] - part of executing read requests, the buffer manager 113 of the command generation processor 122 can allocate a certain number (e.g., "a set") of the buffers having a capacity that matches an amount of the data stored at the first physical address (mapped to by the LTU created to include the LBA of the read request) and at subsequent physical addresses that are sequentially numbered following the first physical address, e.g., within an offset value that defines a read window size of the memory device).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Guda et al.  to incorporate the limitations of wherein the new ZAL value is based upon a change in flipped bit count for the data storage device into the claimed invention.

With respect to claim 11, all of the limitations of claim 8 have been addressed. 
	The Gao et al. reference does not teach wherein the controller is further configured to change a zone finish recommendation (ZFR) flag.
	The Guda et al. reference teaches wherein the controller is further configured to change a zone finish recommendation (ZFR) flag ([0050] - the buffer manager 113 can further use a flag (e.g., bit flag) or a counter to track whether or not any given buffer is being used in the read or write path. This can allow for a quick search time for a buffer to satisfy an inflight command (e.g., that is already being processed) and short search times to find a particular LBA, and thus whether the buffer can be used for a cache hit and direct transfer to the host system 120, instead of having to go back to the translation processor 123 for mapping) and ([0067] - the translation processor 123 can further selectively set a flag 303 (e.g., a bit flag or the like) in the shared volatile memory 140B).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Guda et al.  to incorporate the limitations of wherein the controller is further configured to change a zone finish recommendation (ZFR) flag into the claimed invention.
The motivation for wherein the controller is further configured to change a zone finish recommendation (ZFR) flag is for improved read performance ([0036] – Guda et al.).
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407) and further in view of (Jin – CN 101183322).
With respect to claim 9, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein communicating the new ZAL value comprises directing the host device to a zone information log page.
	The Jin reference teaches wherein communicating the new ZAL value comprises directing the host device to a zone information log page (page 12, lines 13-19).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Jin to incorporate the limitations of wherein communicating the new ZAL value comprises directing the host device to a zone information log page into the claimed invention.
The motivation for wherein communicating the new ZAL value comprises directing the host device to a zone information log page is improved recovery (page 9, lines 1-3 – Jin).
With respect to claim 10, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to update parameters of the zone information log page.
	The Jin reference teaches wherein the controller is further configured to update parameters of the zone information log page (page 12, lines 13-19).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Jin to incorporate the limitations 
The motivation for wherein the controller is further configured to update parameters of the zone information log page is improved recovery (page 9, lines 1-3 – Jin).
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407) and further in view of (Zeng – WO 2021/077260).
With respect to claim 14, all of the limitations of claim 8 have been addressed.
	The Gao et al. reference does not teach wherein the controller is further configured to measure a temperature of the data storage device.
	The Zeng reference teaches wherein the controller is further configured to measure a temperature of the data storage device (page 10, line 48 – page 11, line 20 – the temperature of the thermal zone of the motherboard may be detected, and updated to a new value based on the battery status parameters).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Zeng to incorporate the limitations of wherein the controller is further configured to measure a temperature of the data storage device into the claimed invention.
The motivation for wherein the controller is further configured to measure a temperature of the data storage device is for accuracy (page 3, lines 44-49 – Zeng). 
s 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (U.S. Pub. No. 2021/0182190) in view of Baca et al. (U.S. Pub. No. 2020/0089407) and further in view of (Zeng – WO 2021/077260).
With respect to claim 17, all of the limitations of claim 15 have been addressed.
	The Gao et al. reference does not teach further comprising means to check for a temperature change of the data storage device.
	The Zeng reference teaches further comprising means to check for a temperature change of the data storage device (page 10, line 48 – page 11, line 20 – the temperature of the thermal zone of the motherboard may be detected, and updated to a new value based on the battery status parameters).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gao et al. and Zeng to incorporate the limitations of further comprising means to check for a temperature change of the data storage device into the claimed invention.
The motivation for further comprising means to check for a temperature change of the data storage device is for accuracy (page 3, lines 44-49 – Zeng). 
       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

	EA
          3/3/22
       /ALBERT DECADY/       Supervisory Patent Examiner, Art Unit 2112